Citation Nr: 1524908	
Decision Date: 06/10/15    Archive Date: 06/19/15	

DOCKET NO.  06-11 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disorder (COPD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969. 

This matter comes to the Board of Veterans Appeals (Board) from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   

In June 2010 and October 2013, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

The claim of entitlement to service connection for gastroesophageal reflux disease was previously before the Board, but was granted in a November 2014 rating decision.  Therefore, the Board no longer has jurisdiction over that issue. 

In December 2007, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims folder. 


FINDINGS OF FACT

1. The Veteran was exposed to herbicides coincident with service in the Republic of Vietnam. 

2. COPD did not have its onset during service and is not the result of disease or injury incurred during the Veteran's military service, to include exposure to herbicides.






CONCLUSION OF LAW

The criteria for service connection for COPD have not been met. 38 U.S.C.A. 
§§ 101(24), 1101, 1103, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.300, 3.301, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Stegall Considerations

This case was remanded by the Board in June 2010 and October 2013.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." See Stegall v. West, 11 Vet. App. 268, 271 (1998). The June 2010 remand ordered that the Veteran be asked to identify private treatment providers and that a VA examination be scheduled.  The October 2013 remand was issued so that another VA opinion could be obtained.  A review of the post-remand record shows that the orders were satisfied.  To the extent any VA opinion is inadequate, the problem was rectified by a subsequent VA opinion.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remand, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   The claims file before the Board has been "rebuilt" as the original claims file was lost or destroyed while in VA's possession and through no fault of the Veteran.  As a result, various procedural documents are no longer available for review.  

The rebuilt claims file does not include the original VCAA letter sent to the Veteran in connection with his claim for service connection. VCAA notice errors are presumed prejudicial; however, the United States Supreme Court (Supreme Court) has held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Rather, determinations concerning prejudicial error are to be made on a case-by-case basis.  Id.   Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication. Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009). To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the Board concludes that the Veteran has shown actual knowledge that the evidence must show that his COPD was incurred in or caused by an event, disease, or injury in service.  At his December 2007 hearing, the Veteran proffered testimony as to his exposure to herbicides and his subsequent diagnosis of COPD.  Similarly, the arguments presented by the Veteran's representative reflect knowledge of the evidence necessary to establish service connection.  Further, he was provided notice of how VA determines disability evaluations and effective dates in a March 2006 letter.  Neither the Veteran nor his representative has asserted that he did not receive proper notice in connection with the current appeal.  Thus, no showing of prejudice has been made in this case.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the December 2007 hearing, the VLJ identified the issues to be discussed.  The Veteran was assisted at the hearing by an accredited representative from the National Association of County Veterans Service Officers, his representative at the time.  The representative and the VLJ asked questions relevant to the service connection on appeal. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or that any error was harmless in light of the Veteran's actual knowledge of elements of service connection.

Several pages of the Veteran's service treatment records are associated with the claims file, to include his enlistment and separation examinations.  However, the Board presumes that the complete service treatment records are lost with the claims file.  In such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this duty in mind. The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran. Russo v. Brown, 9 Vet. App. 46 (1996).  The Veteran was notified of his missing claims file in an August 2014 letter and asked to submit any procedural documents and evidence in his possession.  He did not respond to the letter.  The Board also notes that the Veteran has asserted that his COPD is associated with herbicide exposure in service and alternatively, with his cigarette smoking in service, both of which are presumed to have occurred.  The Veteran has not asserted, nor does the record suggest that the Veteran's COPD began in service. 

VA treatment records dated from October 2010, the date of the Veteran's initial visit to establish VA care, are again associated with the claims file.  The February 2012 supplemental statement of the case (SSOC) lists several private treatment records and physician letters that have been lost.  However, the Veteran was also asked in the August 2014 letter to provide this evidence and given the opportunity to authorize release of these records so that VA could obtain them.  As indicated, the Veteran did not respond to the letter.  Multiple claims were decided in the February 2012 SSOC, and none of the missing items are specified as relevant to the instant claim.  Moreover, the Veteran has not offered any arguments that rely upon this unavailable evidence.  A review of the systems for paperless claims processing does not reflect that any additional documents, not already physically in the record, are available.  There is also no indication that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA). 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010). 

VA examinations were conducted in January 2012 and November 2013, and a VA opinion was obtained in November 2014.  All of these reports are associated with the record before the Board.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the January 2012 and November 2013 VA examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports, he provided opinions that were based on the evidence contained in the original claims file, but, as discussed below, were inadequate as they lacked a rationale.  The November 2014 VA opinion was provided by a physician after review of the rebuilt claims file and is supported by a rationale based on the available evidence, as well as relevant medical literature, in the rebuilt file.  The record does not establish that the January 2012 and November 2013 VA examiners had access to evidence the November 2014 physician did not.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

The Veteran contends that he has COPD as a result of his military service, to include his cigarette smoking, which began in service, or, in the alternative his exposure to herbicides.  Therefore, he argues that he is entitled to service connection for COPD. 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  
Certain diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied. 38 C.F.R. § 3.309(e) (revised 75 Fed. Reg. 53202 -53216, August 31, 2010).  COPD is not one of these disabilities.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See 68 Fed. Reg. 27,630 (May 20, 2003).  Nevertheless, service connection may still be granted on a direct basis with evidence of a relationship between the Veteran's cancer and his military service, to include his herbicide exposure. See Combee v Brown, 34 F.3d. 1039 (Fed. Cir. 1994).

The laws regarding service connection for tobacco use and resultant disabilities were amended as of July 22, 1998.  For claims filed after June 8, 1998, service connection is prohibited for disability or death on the basis that it resulted from disease or injury attributable to the use of tobacco products during the Veteran's active service. 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300. Additionally, service connection on a secondary basis may not be granted for a disability that is proximately due to or the result of an injury or disease previously service-connected as due to tobacco use. Id. However, service connection may be granted if a tobacco-related disability was manifest during service or to the requisite degree of disability within any applicable presumptive period. Id.

Current medical evidence reveals that the Veteran is being treated for COPD.  Therefore, there is a current disability of record with regard to this claim.  However, service treatment records are negative for complaint, treatment, or diagnosis related to COPD.  At his separation examination in March 1969, the Veteran indicated that he had chronic or frequent colds, but denied having other respiratory symptoms.  The clinical examination and chest x-ray were negative.  

The Veteran was afforded a VA examination in January 2012. The examiner noted the Veterans history of cigarette smoking for many years and opined that the Veteran's COPD is at least as likely as not related to cigarette smoking which he started while in military service.  The examiner reiterated this opinion after another VA examination in November 2013.  The examiner did not provide a rationale for this opinion in either examination report, and an opinion that contains only data and conclusions is afforded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Another VA opinion was obtained in November 2014.  The examiner opined that it is less likely than not that the Veteran's COPD is related to military service, to specifically include his exposure to Agent Orange.  The support for this opinion included review of the relevant literature concerning a potential link between Agent Orange and COPD, which reported that cigarette smoking is the major cause of COPD. 

The Veteran filed his claim after July 22, 1998.  Therefore, service connection for COPD as a result of his tobacco use in service is prohibited as a matter of law. 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.  With regard to his exposure to herbicides, the only evidence in favor of a relationship between that exposure and the Veteran's COPD is his own statements.  Such statements can be competent evidence of symptoms that are capable of lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   However, the Veteran is not competent to determine whether there is a connection between his COPD and military service, to include his herbicide exposure.  These are complex medical questions, and the determination of the specific etiology of the Veteran's COPD requires medical evidence.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for COIPD.  Therefore, the claim must be denied. 



ORDER

Entitlement to service connection for COPD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


